*868Voto Disidente del
Juez Asociado Señor Santana Becerra
en el cual concurre el Juez Asociado Señor Hernández Matos.
San Juan, Puerto Rico, 11 de marzo de 1969
Motivada en el hecho de que los exámenes de reválida de graduados de las escuelas de Derecho puertorriqueñas señalan un alto porcentaje de suspendidos, y partiendo del supuesto de que ese hecho “puede obedecer a que las escuelas de Derecho de Puerto Rico no responden a las normas de capacitación y eficiencia necesarias”, la mayoría del Tribunal ha adoptado una Resolución solicitando al Consejo de Educación Superior que realice un estudio de la enseñanza del Derecho en las escuelas de Derecho de Puerto Rico, e informe sus resultados para “el ulterior uso que estime apro-piado este Tribunal”.
Consciente de la magnitud del problema creado con el desproporcionado alto porcentaje de fracasos que acusan las últimas cinco pruebas de reválida para el ejercicio de la profesión de abogado; consciente, además, de la responsabi-lidad que me corresponde como Juez Asociado del Tribunal que designa la Junta de examinadores que preparan, corrigen y califican los exámenes, creo mi deber el hacer expresión del porqué no suscribo la Resolución del Tribunal.
—I—
En primer lugar, al hacer la encomienda la Resolución de la mayoría parte de un supuesto que no contiene todos los factores concurrentes que puedan haber dado lugar a la exis-tencia del problema, y presenta un solo aspecto de entre los muchos factores que puedan haber contribuido a la situación creada, sin que aún se hayan excluido, tras un estudio y análisis, esos otros factores.
*869Un enfoque más equilibrado de la situación requiere al-gunas consideraciones, a saber:
(a) En la década de 1940 a 1950 se examinaron 397 personas y aprobaron 299, un promedio de 75.4% de apro-bación.
(b) En la década de 1950 a 1960 se examinaron 683 abogados. Aprobaron 531, para un promedio de 78% de aprobación.
(c) En las reválidas de febrero de 1961 a marzo de 1966, inclusive, se examinaron 1039 aspirantes. Aprobaron 787, un promedio de 76% de aprobados en esas once revá-lidas.
Este período empieza ya a reflejar el aumento de aspi-rantes. El por ciento mayor de aprobación fue el de la reválida de septiembre de 1964 con 94.3% y una concurrencia de 141 examinandos. El más bajo el de la reválida de marzo de 1966 con 54.4% y una concurrencia de 112.
(d) Hasta este momento el sistema de reválida consis-tía de un examen escrito y otro oral. En ocasiones, el que obtuviera en el examen escrito una calificación mínima fijada por el Tribunal se le eximía del examen oral y quedaba aprobado. La calificación mínima de ordinario era 75, aunque en alguna ocasión pudo ser 70. Los exámenes escritos duraban dos días.
(e) Comenzando con la reválida de septiembre de 1966 se implantó un nuevo sistema de examen. Se eliminó el oral, y el escrito se fijó de 18 preguntas básicas, con un valor de puntuación total de 180 puntos, sobre cada una de 15 ma-terias requeridas y 3 de seis materias opcionales. El Tribunal fijó por reglamento una nota de pase de 60. En con-secuencia, cada aspirante debía acumular un mínimo de 108 puntos para obtener su aprobación.
(f) A la reválida de septiembre de 1966, primera bajo *870el nuevo sistema implantado, acudieron 213 aspirantes. Ob-tuvieron su título 67, un 31%.
(g) A la reválida de marzo de 1967, acudieron 179 exa-minandos. Obtuvieron el título 86, el 47.4%.
(h) En la reválida de septiembre de 1967 se examinaron 249. Aprobaron 102, un 40.9%.
(i) En la reválida de marzo de 1968 se examinaron 190 graduados. Obtuvieron su título 68, el 35.7%.
(j) En la reválida de septiembre de 1968 se examinaron 276. Obtuvieron su título 70, el 25.3%.
(k) Una fiel exposición de los hechos para que se tenga la exacta dimensión del problema para cuando, y por quienes corresponda pasar juicio sobre el mismo en forma objetiva, exige que exponga los siguientes hechos adicionales:
(1) De los 67 aspirantes que quedaron aprobados en la reválida de septiembre de 1966, un número menor obtuvo, al corregirse sus papeles de examen, la puntuación mínima de 108. Ponderando ciertos factores, la Junta consideró una nota de pase menor de la reglamentaria, hecho que fue rati-ficado y aceptado por el Tribunal. A base de la puntuación mínima de 108, el 31.4% de aprobación fue menor.
(2) De los 85 que fueron aprobados en la reválida de marzo de 1967, un número menor obtuvo, al corregirse sus papeles de examen, la puntuación mínima de 108. Con la previa autorización del Tribunal, y hasta donde llega mi conocimiento, la Junta siguió un proceso similar. A base de la puntuación mínima de 108, el 47.4% de aprobación fue menor.
(3) De los 102 aprobados en la reválida de septiem-bre de 1967, 43 obtuvieron al corregirse sus papeles de exa-men, la puntuación mínima de 108. Ponderando ciertos fac-tores, el Tribunal propio hizo el reajuste hasta donde queda-ron aprobados.
*871(4) De los 68 que fueron aprobados en la reválida de marzo de 1968, 31 obtuvieron, al corregirse sus papeles de examen, la puntuación mínima de 108. Ponderando iguales factores, el Tribunal hizo el reajuste hasta la aprobación de 68.
(5) De los 70 que fueron aprobados en la reválida de septiembre de 1968, 49 obtuvieron, al corregirse su exa-men, la puntuación mínima de 108. Por un proceso similar de ponderación de ciertos factores por el propio Tribunal, se aprobaron 70.
(6) Al igual que en las reválidas de septiembre de 1966 y marzo de 1967, los por cientos de aprobación de las últimas tres, de 40.9%, 35.7% y 25.3%, respectivamente, fueron menores a base de la puntuación real de 108. Dichos por cientos de aprobación, a base de la puntuación mínima de 108, fueron el 17.3% para la reválida de septiembre de 1967; 16.8% en la de marzo de 1968 y 17.7% en la de septiembre, 1968.
(7) Es un hecho cierto que debo exponer, en parte por las especulaciones equivocadas y sin base que se han hecho en fuentes de afuera ante la falta de conocimiento del proceso seguido, que tanto por la Junta, como por el Tribunal, el proceso de reajuste ha respondido a una ponde-ración racional de factores envueltos, aplicable por igual a todos los examinandos, y beneficiándolos por igual a todos en sus respectivas puntuaciones.
(l) El problema confrontado es uno que trasciende el ámbito estrecho del interés de una clase profesional, con el Tribunal Supremo en la función otorgádale por Ley de es-tablecer el mecanismo de prueba. El problema está investido de un gran interés público y social. Otros poderes públicos, el Senado de Puerto Rico, ha sentido una legítima preocupa-ción con el mismo. Están envueltos cuantiosos intereses ma-teriales, las inversiones hechas para obtener una educación *872legal. Está envuelto el valor del tiempo invertido, y hay envuelto, quizás el más importante, un interés espiritual, deseos de progresar y mejorarse, de ser de mayor utilidad en la escala de los valores comunales.
(m) En el descargo de la responsabilidad que me corres-ponde en todo este problema debo rechazar, por no hallarle fundamento en los hechos, las especulaciones equivocadas que se han dejado expresar en otras esferas en el sentido de que toda esta situación puede ser resultado de un interés de clase profesional en restringir la entrada a la matrícula de abo-gados. La falta de información de hechos, y el no haber cono-cido un examinado, hasta la última reválida, la puntuación obtenida por él de modo de evaluarse a sí mismo, así como el no tener acceso a sus papeles de examen explican, hasta cierto punto, que haya habido margen para la especulación. Repito que no le encuentro base en los hechos.
Sería poco sabio tal política profesional. Nuestra sociedad conoce del dolor de la escasez de médicos. La intervención mayor del Gobierno en los problemas sociales a través de legislación cubriendo aspectos que antes se creían sólo de la incumbencia privada; las más recientes decisiones consti-tucionales en cuanto a 3a protección más extensa de las liber-tades civiles mediante la mayor intervención de abogados; el explosivo crecimiento de los asuntos judiciales y el mayor co-nocimiento de la ley y del derecho aun en esferas administra-tivas que hoy se impone, harían de una escasez de abogados admitidos al ejercicio de la profesión un problema social crítico en que. al igual que con el problema de la profesión médica, vendrían a ser en última instancia los indigentes y desvalidos, los menos pudientes, los que habrían de sufrir el problema social que se creare.
(n) No es mi misión aquí enjuiciar y hacer conclusiones sobre el sistema de examen actual. Señalo el hecho irrefutable que, coincidiendo con el advenimiento del actual sistema *873de examen, los hechos señalan la inversión de los por cientos tradicionales de aprobación y desaprobación. El por ciento promedio de 76.6% de aprobación anterior se torna en un 36.1% bajo el nuevo sistema después de los ajustes mencio-nados, y el promedio de desaprobación anterior de 23.4% se convierte en 63.9% a pesar de dichos ajustes.
(o) No suscribo la Resolución del Tribunal porque ignora todos los demás factores concurrentes, que como expresé antes, no han sido excluidos como causa del problema tras un debido análisis, y porque la Resolución parte de un supuesto que sugiere fuertemente la incompetencia o ineficiencia de las escuelas de Derecho puertorriqueñas y que, en desconoci-miento de los hechos que he relatado, crea en la opinión pú-blica una sensación de tal incompetencia o ineficiencia y, por ende, de la ineficiencia e incapacidad de los examinados.
Ni la Ley sobre admisión al ejercicio de la abogacía, ni este Tribunal por Reglamento, han pre-establecido normas objetivas que sirvan de guía en la designación de los abogados nombrados para la Junta. Repito que no estoy enjuiciando ni haciendo conclusiones, pero la ausencia de tales guías pre-establecidas puede haber dado lugar a la designación de Juntas en forma que no sea la más representativa de un sector promedio de la profesión legal. Por lo menos éste debe ser un aspecto a evaluarse.
(p) El hecho que a solicitud reciente de la Junta el Tribunal encomiende a una organización de los Estados Unidos —en donde no coexisten, como aquí, las dos grandes fuentes de jurisprudencia occidental — el hacer una evaluación del sistema de examen sin implicación alguna de que el sistema pueda ser también causa del problema, no desvirtúa la con-clusión a que he llegado sobre la Resolución.
—II—
Mi segundo motivo de desacuerdo reside en la forma de la encomienda. El Consejo de Educación Superior es el orga-*874nismo rector de una de las tres escuelas de Derecho concer-nidas. No es probable que el Consejo mismo realice la labor y habrá de delegarla en el cuerpo de estudio apropiado. En el año 1961, cuando el Consejo consideraba la acreditación de la Escuela de Derecho de la Universidad Interamericana, se delegó en un organismo de evaluación compuesto mayor-mente por catedráticos de la propia Escuela de Derecho de la Universidad de Puerto Rico, con su Decano como asesor de dicho organismo. El informe adverso a la Escuela de Derecho de la Universidad Interamericana rendido en ese entonces por el organismo designado no me pareció lo obje-tivo y justo que debiera ser. Véase mi Voto en 88 D.P.R. 932.
Al disponer la mayoría del Tribunal que el Consejo in-forme el resultado de su estudio “para ulterior uso que estime apropiado este Tribunal” no se excluye que el informe sirva para denegar admisión a examen a graduados de algunas de las escuelas puertorriqueñas de Derecho. Según interpreto la ley vigente para la admisión al ejercicio de la profesión de abogados, los graduados de la Universidad de Puerto Rico deben ser siempre admitidos a examen. Nunca los graduados de la Universidad de Puerto Rico han sido rechazados para admisión a examen, y sería ingenuo esperar que el Estado no admitiera a examen a los abogados titulados por el propio Estado.
Todo lo anterior indica que las escuelas de Derecho más afectadas serían la de la Universidad Interamericana y la de la Universidad Católica. En las circunstancias expuestas, creo más justo, más democrático y más imparcial el que cual-quier estudio o evaluación que se desee sea encomendado a un organismo ad hoc que contenga representación equitativa de las tres facultades de Dei’echo, y representación del Colegio de Abogados.
Creo igualmente más razonable el que este organismo co-nozca y analice el problema en su integridad, tanto la pre-*875paración de los aspirantes como el sistema de examen a que son sometidos.
Por las razones expuestas, dejo para el récord este voto disidente.
Voto del Juez Asociado Señor Blanco Lugo.
San Juan, Puerto Rico, a 21 de marzo de 1969
De rigor es repetir las palabras del Juez Presidente Señor Negrón Fernández en su voto disidente sobre la admisión a examen de reválida de los graduados de la Universidad Inter-americana: “Hemos comprometido peligrosamente el sen-tido de nuestra responsabilidad institucional al prescindir— sin medios ni instrumentos para determinarlas por nosotros mismos — de las normas promulgadas bajo autoridad de ley por el organismo facultado para medir los valores de capa-cidad y eficiencia de las escuelas de Derecho en Puerto Rico [se refería al entonces Consejo Superior de Enseñanza]'.” In re Calderón Lassén, 88 D.P.R. 931, 934 (1963). Para no incurrir nuevamente en esa actitud lesiva a la responsa-bilidad que debe informar las actuaciones de este Tribunal en lo que se refiere a la capacitación de quienes ejercerán la profesión de abogado, y vislumbrándose ya que no era ilusorio el presagio de “un deterioro en la calidad de la educación legal en Puerto Rico” a que aludí en mi voto disidente en la misma ocasión, In re Calderón Lassén, supra, a la pág. 940, es indispensable que se estudie y reevalúe la enseñanza del Derecho en Puerto Rico. Sólo así podremos actuar en el futuro con suficientes elementos de juicio, en forma pura-mente objetiva, con desconocimiento de premisas inarticu-ladas, y con la contribución de criterios pertinentes al pro-blema que confrontamos.
Somos depositarios- de la confianza pública en la impor-tante misión de autorizar el ejercicio de la abogacía. Frente *876a los problemas individuales que pueden existir debido a los frecuentes fracasos de los mismos aspirantes está la respon-sabilidad contraída con la comunidad de que se le garantice que quienes han de aconsejar sobre la libertad, la hacienda y una infinidad de relaciones sociales y económicas tengan, cuando menos, una preparación mínima y suficiente.
—1—
Un análisis superficial de los resultados de los últimos exámenes y la comparación con los obtenidos bajo el sistema anterior a septiembre de 1966 — sistema que descartamos, en-tre otras cosas, por la falta de uniformidad en sus normas y otros defectos atribuibles a la mudable composición de la junta examinadora(1) — no contribuyen a despejar la situa-ción en forma que permita apreciar claramente las conclu-siones que surgen. No basta con indicar, sin más, apoyándose *877en una fórmula simplista que se califica de “i r refutable” — ■ número de aprobados en relación con el número de aspirantes examinados — que el porcentaje de aprobación bajo el nuevo sistema es de tan sólo 36.1% y el de suspensión es de 63.9%. Es preciso considerar la incidencia de los casos en que se trata del mismo aspirante que ha fracasado en varias ocasio-nes. Cuando para una evaluación justa y apropiada se ana-lizan los resultados con la intervención de estos factores imprescindibles, el cuadro es completamente distinto, y lo que es más importante, es confiable. El verdadero porcentaje de aprobados es de 57.9% y el de suspendidos es de 42.1%. (2)
Penetrando más aun, se confirman los siguientes datos: Desde que se estableció el sistema de la junta permanente:
(1) han sido aprobados,
a) 234 graduados de la Universidad de Puerto Rico, de un total de 292, ó sea el 80.1%.
b) 81 graduados de la Universidad Interamericana, de un total de 172, ó sea el 47.1%.
c) 55 graduados de la Universidad Católica, de un total de 148, ó sea el 37.2%.
d) 3 graduados de universidades españolas, de un total de 32, ó sea el 9.4%.
(2) han aprobado en la primera ocasión en que han to-mado el examen,
a) 184 graduados de la Universidad de Puerto Rico, de un total de 223, ó sea un 82.5%.
b) 54 graduados de la Universidad Interamericana, de un total de 82, ó sea un 65.9%.
c) 23 graduados de la Universidad Católica, de un total de 78, ó sea un 29.5%.
d) 0 graduados de universidades españolas, de un total de 6.
*878(3) han aprobado en la segunda ocasión en que han to-mado el examen,
a) 46 graduados de la Universidad de Puerto Rico, de un total de 59, ó sea un 78%.
b) 19 graduados de la Universidad Interamericana, de un total de 41, ó sea un 46.3%.
c) 23 graduados de la Universidad Católica, de un total de 41, ó sea un 56.1%.
d) 1 graduado de universidades españolas, de un total de 7.
(4) han aprobado en o después de la tercera ocasión en que han tomado el examen,
a) 4 graduados de la Universidad de Puerto Rico, de un total de 10, ó sea el 40%.
b) 8 graduados de la Universidad Interamericana, de un total de 49, ó sea el 16.3%.
c) 9 graduados de la Universidad Católica, de un total de 29, ó sea el 31.0%.
d) 2 graduados de universidades españolas, de un total de 19. (3)
(5) De los 84 aspirantes que han fracasado en 3 ó más ocasiones,
a) 6 son graduados de la Universidad de Puerto Rico, ó sea un 7.2% del total.
b) 41 son graduados de la Universidad Interameri-cana, ó sea un 48.8%.
c) 20 son graduados de la Universidad Católica, ó sea un 23.8%.
d) 17 son graduados de universidades españolas, ó sea un 20.2%.
(6) La escuela de Derecho de la Universidad de Puerto Rico ha obtenido una puntuación promedio (111.9 puntos) *879que rebasa el límite fijado por este Tribunal para la apro-bación de los aspirantes (108 puntos); no así las otras dos escuelas, que están catorce puntos bajo dicho límite. (4)
No puede escapar, pues, al más ingenuo que la calidad de la educación legal que están recibiendo los aspirantes en las escuelas de Derecho en Puerto Rico es un factor impor-tantísimo, sino el más importante, para la determinación de las verdaderas causas del llamado problema de los frecuentes fracasos. ¿Cómo es posible en esas circunstancias eludir nues-tra clara responsabilidad — derivada de la admisión incondi-cional en 1963 y 1964 de esos graduados al examen de revá-lida — y no preocuparnos porque se realice un estudio y reeva-luación de la enseñanza en las escuelas de Derecho? No creo que constituya una justificación válida que puedan coexistir otros factores que en alguna medida influyan en los fraca-sos. Apuntar esta perogrullada sin señalar los factores espe-cíficamente es evadir la responsabilidad; es tratar de resolver un problema complejo con simplezas. Cualesquiera otros fac-tores — atribuibles a los métodos y procedimientos de la Junta Examinadora — van a ser también objeto de escrutinio serio por una entidad cuya competencia se reconoce nacionalmen-te. (5) Y si hubieren otros factores, especifíquense.
Se ha afirmado además que no existen guías para el nom-bramiento por este Tribunal de los miembros que integran *880la Junta Examinadora. La Regla 8 de nuestro Reglamento específicamente alude a abogados que tengan más de cinco años de experiencia en el ejercicio de la profesión, de recono-cida capacidad, y que se hayan distinguido por su especial interés en la educación jurídica. (6) Para balancear la po-sibilidad de que el punto de vista práctico predomine en la preparación de los exámenes hemos adicionado tres miem-bros de la judicatura. La distribución por el Presidente de la Junta de las materias entre los examinadores para la formulación de las preguntas que se discuten y finalmente se aprueban es variada en todas las reválidas para evitar las posibles consecuencias de la especialización de algunos examinadores. Se han efectuado reajustes ponderados para eliminar el posible efecto en los resultados de un examinador demasiado exigente. ¿Qué más se pretende?
No he hecho juicios a priori sobre la competencia y efi-ciencia de las escuelas de Derecho. Frente a la situación que he descrito sólo cabe pensar que hay lugar para gran mejora-*881miento. Tanto la escuela de Derecho de la Universidad In-teramericana como la de la Universidad Católica son insti-tuciones jóvenes, en proceso de formación de una facultad, en pleno desarrollo de tradiciones y normas que hacen nece-saria una continua revisión y evaluación.(7) La Junta Exa-minadora de Aspirantes al Ejercicio de la Abogacía aspira a colaborar en esta revisión y evaluación para lograr pro-fesionales competentes y capacitados.
—2—
Una vez más me veo obligado a tomar excepción del in-tento de macular la idoneidad de las personas que formaron parte del Comité de Acreditación de la Escuela de Derecho de la Universidad Interamericana. Antes, frente a la afir-mación de que “no responde al mejor sentido de la creación de un cuerpo juzgador desinteresado e imparcial”, dije, “La mejor contestación a esta manifestación sin fundamentos es indicar que del mismo formaban parte los licenciados Abra-hám Díaz González y Manuel Abréu Castillo y los miembros del claustro universitario — tal cual lo exige la ley, repetimos —licenciados Lino J. Saldaña, José M. Canals y Margaret *882Hall.” In re Calderón Lassén, 88 D.P.R. 931, 939 (1963). Ahora se tilda el informe de que no parece “lo objetivo y justo que debiera ser.” Forzoso es reiterar lo que dije en-tonces sobre el particular. Añado que el hecho de que algunas de las personas que intervinieron en su preparación estu-vieron vinculadas con la escuela de Derecho de la Universidad de Puerto Rico, como lo exigía la ley entonces vigente, See. 3 de la Ley Núm. 88 de 25 de abril de 1949, 18 L.P.R.A. see. 803, no le resta objetividad. Me parece más apropiado que estos calificativos a personas que no pueden responder deben fun-damentarse con hechos y no en meras conclusiones.
Finalmente, en adición a las razones que se aducen en la resolución, la integridad y honradez intelectual de todas las personas que componen el Consejo de Educación Superior son suficiente garantía para mí de que se descargará bien y fielmente la encomienda que le hemos solicitado.
En 9 de septiembre de 1964 voté a favor de la acredi-tación de la escuela de Derecho de la Universidad Católica. In re Abréu Delgado, 90 D.P.R. 911, 912 (1964). No me empecino en mis juicios ni pretendo justificarlos ad infinitum cuando se me demuestra que incidí. Si el estudio y evalua-ción que hemos solicitado demuestra que como medida extrema debe retirarse esta acreditación, presto estoy a rectificar. Cf. Ex parte López, 35 D.P.R. 162 (1926).
Estoy autorizado para indicar que los Jueces Asociados Señores Rigau, Ramírez Bages y Torres Rigual están con-formes con el voto precedente; y que el Juez Asociado Señor Dávila concurre en el mismo.

*883



*885



*887



 Por resolución de 11 de febrero de 1966 al considerar el informe sobre el Tribunal Supremo rendido por el Comité para el Estudio y Evaluación del Sistema Judicial, acordamos:
“Considerado el crecido número de aspirantes al ejercicio de la abogacía y que el examen escrito es el mejor medio disponible para determinar bajo normas de igualdad la capacidad de los aspirantes, se solicita de la Asam-blea Legislativa que se enmiende el inciso 5 de la Ley Núm. 17 de 10 de junio de 1939, 4 L.P.R.A. 721, a los fines de que se requiera que el solicitante sufra un examen en la fecha, forma y extensión que el Tribunal Supremo establezca, eliminando la referencia a que el mismo deberá ser ‘escrito y oral’.” (Énfasis nuestro.)
Bajo el sistema anterior al presente, las normas y criterios de cada junta eran tan distintos que, con referencia a los resultados del examen escrito, ocurrieron los siguientes casos en que se suspendieron aspirantes con notas mucho más altas que otros aspirantes que fueron aprobados:

Fecha Reválida Suspendidos Aprobados

Febrero 1961 68 54
Septiembre 1960 81.5, 80 62.5
Febrero 1959 65 51
Febrero 1957 56.6 42.6
Agosto 1956 48 28.6, 37.3
Marzo 1956 64.6 44
Julio 1946 73 42


 Véase, Anexo A, cuadro 1.


 Véase, Anexo A, cuadro 2 y Anexo B.


 Véase, Anexo C.


La siguiente resolución fue aprobada por el Tribunal:
“Con vista de la resolución adoptada por la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía el 20 de febrero de 1969 en el sentido de ‘Solicitar de la Conferencia Nacional de Juntas Examinadoras que, tomando en consideración las circunstancias peculiares de Puerto Rico, realice un estudio y evaluación de los métodos y procedimientos utilizados por la Junta Examinadora Permanente de Aspirantes al Ejercicio de la Abogacía, tanto en cuanto a la preparación de las preguntas como a la corrección de las contestaciones de los exámenes y sobre cualquier otro aspecto relacionado con el funcionamiento de este organismo’, el Tribunal acuerda solicitar de la Conferencia Nacional de Juntas Examinadoras que lleve a cabo el estudio y evaluación de referencia a la mayor brevedad posible.”


 La Sección de Educación Legal de la Asociación Americana de Abogados recomienda la siguiente norma sobre el particular:
“1. Qualifications. A bar examiner should be a practicing attorney with scholarly attainments and an affirmative interest in legal education and requirements for admission to the bar.
“2. Tenure. A bar examiner should be appointed for a fixed term, but should be eligible for reappointment if his work is of high quality. Members of bar examining authorities should be appointed for staggered terms to insure continuity of policy, but there should be sufficient rotation in the personnel of each authority to bring new views to the authority and to insure continuing interest in its work.
“3. Compensation. The compensation, if any, which a bar examiner receives should not be directly dependent upon the number of persons taking the bar examinations.
“4. Devotion to Duty. A bar examiner should be willing and able to devote whatever time is necessary to perform the duties imposed upon him.
“5. Essential Conduct. A bar examiner should be conscientious, studious, thorough and diligent in learning the methods, problems and progress of legal education, in preparing bar examinations, and in seeking to improve the examination, its administration and requirements for admission to the bar. He should be just and impartial in recommending the admission of applicants. He should exhibit courage, judgment and moral stamina in *881refusing to recommend applicants who lack adequate general and professional preparation or who lack good moral character.
“6. Adverse Influences, Conflicting Duties and Inconsistent Obligations. A bar examiner should not have adverse influences, conflicting duties or inconsistent obligations which will in any way interfere or appear to interfere with the proper administration of his functions. A bar examiner should not participate directly or indirectly in courses for the preparation of applicants for bar admission nor act as a trustee of a law school or of a university of which a law school is a part or with which a law school is affiliated. A bar examiner should so conduct himself that there may be no suspicion that his judgment may be swayed by improper considerations.”


 En la inevitable comparación de los resultados entre las distintas escuelas debe considerarse que, en términos generales, los estudiantes admitidos por la Escuela de Derecho de la Universidad de Puerto Rico son los que mejor calificación han obtenido en los exámenes de ingreso que para ese fin se utilizan.